DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to for the following informalities:
Regarding claim 1, the phrase “A three-dimensional shaped article production method that is a three-dimensional shaped article production method for producing a three-dimensional shaped article” should be replaced with the phrase “A three-dimensional shaped article production method for producing a three-dimensional shaped article”. 
Regarding claims 2 and 3, the phrase “claim1” is missing a space and should be replaced with “claim 1”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “wherein containing a surface layer region that is an outline of the three-dimensional shaped article and an internal region other than the surface layer region in the 
Regarding claim 1, the phrase “in which a concentration of the second liquid is lower than that of the first liquid” renders the claim indefinite. The term “concentration” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “a concentration of the second liquid”, as concentration can pertain to the amount of the liquid relative to the first liquid or the concentration of an individual constituent, such as the binder or metal powder in the first and second liquids. For the purposes of examination, the limitation “a concentration of the second liquid is lower than that of the first liquid” is given the broadest reasonable interpretation such that any second liquid having a lower amount of lower volume concentration meets the claimed limitation. 
Claims 2-5 are rejected based on dependency to claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018/204105A, wherein Sugiyama et al (US 2020/0086559 A1), hereinafter “Sugiyama”, is used and cited herein as an English language equivalent.
Regarding claim 1, Sugiyama discloses an object shaping method that includes a step of forming a powder layer using a first powder, a step of placing second powder having an average particle diameter smaller than an average particle diameter of the first powder at a part of a region of the powder layer, and a first heating step of heating the powder layer in which the second powder is placed (Abstract). Sugiyama discloses a three-dimensional layered body in which a plurality of powder layers is 
Sugiyama discloses that the particle-dispersed liquid containing a second powder and binder is applied to a shaping region, or a cross sectional region of a portion of the powder layer (i.e., a portion of a constituent region wherein being a region where the three-dimensional shaped article is formed) (Paragraph [0066]). Sugiyama discloses that the application of the particle-dispersed liquid can be 
Regarding claim 2, Sugiyama discloses that the particle-dispersed liquid can be applied to the entire second powder layer (Fig. 6, Paragraph [0134], [0135]), which teaches the claimed limitation “the second liquid is supplied to the entire surface layer region). 
Regarding claims 3 and 4, Sugiyama discloses several different embodiments wherein the particle-dispersed liquid containing a binder and a second metal powder can be applied in various regions or various layers of a 3D printed object (Fig. 5, Fig. 6, Paragraphs [0066], [0134], [0135]). Sugiyama discloses that the particle-dispersed liquid containing a second powder and binder (i.e., first liquid) is applied to a shaping region, or a cross sectional region of a portion of the powder layer (i.e., internal region other than the surface layer region) (Paragraph [0066]). As seen in Fig. 6 of Sugiyama, a second liquid supply step S504 containing a binder and a second metal powder is applied after a first 
Regarding claim 5, Sugiyama discloses several different embodiments wherein the particle-dispersed liquid containing a binder and a second metal powder can be applied in various regions or various layers of a 3D printed object (Fig. 5, Fig. 6, Paragraphs [0066], [0134], [0135]). Sugiyama discloses that the particle-dispersed liquid containing a second powder and binder (i.e., first liquid) is applied to a shaping region, or a cross sectional region of a portion of the powder layer (i.e., internal region other than the surface layer region) (Paragraph [0066]), and further discloses an embodiment wherein only a first liquid is applied without supplying a second liquid (Fig. 5). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734